DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended Claims Required

The applicant is required to file amended claims in compliance with 37 CFR § 1.52, § 1.75, and § 1.121. The function of claims is to particularly to point out and distinctly claim the subject matter which applicant regards as their invention. 

A specification shall conclude with claims starting on a separate sheet with 1.5 or double spaced lines, where each claim is a single sentence ending with a period (“.”). When drafting a claim, it should contain following parts (see MPEP 608.01(i) for further guidelines):
Preamble (comprises a statutory category and a general description of the claim). For example, independent claim 1. “A method for clearing a cheque,” where “a method” shows the statutory gategory and “for clearing a cheque” is the general description.

Transitional Phrase or Linking Phrase (connects the preamble and the body). For example, “A method for clearing a cheque, comprising:,” where the word “comprising” is the linking phrase and “:” is used because it is followed by the body of the claim listing the different claim limitations. 

Body (the portion of the claim that applicant considers as the new or improvement). The claim body is composed of claim limitations (in case of “process” claims, also known as “method” claims, the claim limitations are called “steps” and they start with an action word). Further, while a claim is composed of a single sentence ending in period (“.”), “;” is used to separate different claim limitations. For example (where “registering,” “providing,” “receiving,” “authenticating,” “generating,” and “completing” are action words that each begin a separate claim limitation):


1. 	A method for clearing a cheque, comprising: 
	registering, by a cheque receiver, a cheque issuer, and a cheque provider, with a cheque clearing service;
	providing, by the cheque provider, the cheque;
	receiving requested cheque details from the cheque receiver;
	authenticating, by the cheque issuer, the cheque; 
	generating safe pay identifier (SPID) once only after authenticating the cheque; and
	completing a transaction.

Note: Examiner has drafted instant independent claim 1 and dependent claims 2-8 for the purpose of further examinations of Applicant’s claims under 35 USC § 101, § 102, and § 103 (see below under the headline Claim Interpretation).


An applicant may amend the claims by: 
Amending the previously filed claim(s) by placing a status identifier (Currently Amended) following the claim number and markings showing the changes to the previously filed claim language; OR 

Canceling the previously filed claim(s) by placing a status identifier (Canceled) following the canceled claim number(s) and no claim language, and placing a status identifier (New) following new claim number(s) and new unmarked claim language (notice that the new claim number(s) must continue from the last claim number of the previously filed claim set whether still existing or canceled, e.g., if the previous claim set consists of claims 1-3, and an applicant cancels claims 2 and 3, the first new claim is claim number 4.; OR

Amending some or all of the claims while also adding new claims and/or canceling some of the previously filed claims. 

Claim Objections





Claims 1-8 are objected to because they are informal and narrative in form. The instant claims are riddles with informalities that render the examination difficult under 35 USC § 102 and § 103. Therefore, Examiner has drafted claims 1-8 for the purpose of further examinations of Applicant’s claims under 35 USC § 101, § 102, and § 103 (see below under the headline Claim Interpretation). For example, because claim 1 is written in narrative form, it is not in proper form where the three claims parts (i.e., preamble, linking phrase, and body) are easily identifiable. Also, instant claim 1 is lacking the separation of the different limitations in the claim body. Dependent claims 2-8 contain similar informalities.

Claim 1 begins with recitation “A Say pay process” that appears to have a typographical error. The word “Say” appears to mean to recite the word “safe.” However, “SafePay” also appears to denote a trademark or tradename. Trademarks or tradenames should not appear in the claims.
 
Throughout the claims 1-8, words are capitalized unnecessarily (e.g., “Safe,” “Cheque,” “Receiver,” “Provider,” “Issuer,” “Cash,” “Counter,” etc.). Applicant may capitalize abbreviations, e.g., “safe pay identifier (SPID),” where the words used in the capitalized abbreviation are spelled out first time when the concept is not well known. Applicant may use capitalized abbreviations for well-known concepts, e.g., ATM, API, and PIN, without spelling the words out initially.

Throughout the claims 1-8, articles are used inconsistently. Applicant should correct this by using indefinite article “a” or “an” for a given noun appearing for the first time (except in case of plural), and definite article “the” or “said” for the subsequent appearance of the given noun (both in singular or plural situations). For example, independent claim 1 begins with recitation: “A safe pay process.” Claims 2-8 are all depending on claim 1, yet each of them begins with recitation: “A safe pay process as claimed in claim 1.” Since claims 2-8 are referring back to claim 1, each of them should recite: “The safe pay process as claimed in claim 1.”   

A claim should be composed of a single sentence ending in period (“.”), but claim 8 lacks a period (“.”) at the end of the sentence.

Claim Rejections - 35 USC § 112












The following is a quotation of 35 USC § 112(b):

(b) CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 



Claim 1 fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. For example, claim 1 recites: 
A Say pay process of conclusively a bank Cheque comprising Cheque Receiver, Cheque Issuer and Cheque Provider being a closed ended eco- system, users of all three roles register on the SafePay system, for completion of a transaction and generation of an SPID ( SafePay ID ) is initiated that gets generated once and only once a Cheque Issuer authenticates the cheque, provided by a Cheque Provider and its details received as a request from Cheque Receiver. 

Examiner cannot ascertain clearly what is claimed by said “process” such that the metes and bounds of the claims can be clearly evaluated because claim 1 is informal and narrative in form. Claims 2-8 dependent from claim 1 and are therefore rejected based on their dependency and additionally under same reasoning for similarly failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Therefore, claims 1-8 are rejected under 35 USC § 112(b) as being indefinite. 

Claim 1 recites a limitation “the SafePay system.” There is an insufficient antecedent basis for this limitation in the claim 1. Therefore, claim 1 is rejected under 35 USC § 112(b) as being indefinite.

Claim 2 recites a limitation “The Counter Pay Cash.” There is an insufficient antecedent basis for this limitation in the claims 1 and 2. Therefore, claim 2 is rejected under 35 USC § 112(b) as being indefinite.



Claim 3 recites a limitation “The Counter Pay Credit.” There is an insufficient antecedent basis for this limitation in the claims 1 and 3. Therefore, claim 3 is rejected under 35 USC § 112(b) as being indefinite.

Claim 5 recites limitations “the said amount” and “the said Bank.” There is an insufficient antecedent basis for both of these limitations in the claims 1 and 5. Therefore, claim 5 is rejected under 35 USC § 112(b) as being indefinite.

Claim 8 recites a limitation “the request of Cheque Receiver.” There is an insufficient antecedent basis for this limitation in the claims 1 and 8. Therefore, claim 8 is rejected under 35 USC § 112(b) as being indefinite.

Claim Interpretation























As explained previously in this office action (see above under the headlines Amended Claims Required, Claim Objections, and Claim Rejections - 35 USC § 112), claims 1-8 are informal and indefinite. As such, claims 1-8 are difficult to examine under 35 U.S.C. § 101, § 102, and § 103. For the purposes of further examination of the instant claims, Examiner has drafted claims 1-8 to the best of Examiner’s understanding based on Applicant’s initial disclosure as follows (Note: Examiner will proceed with the further examination of instant claims 1-8 by examining these Examiner drafted claims 1-8 under 35 USC § 101, § 102, and § 103):


1. 	A method for clearing a cheque, comprising: 
	registering, by a cheque receiver, a cheque issuer, and a cheque provider, with a cheque clearing service;
	providing, by the cheque provider, the cheque;
	receiving requested cheque details from the cheque receiver;
	authenticating, by the cheque issuer, the cheque; 
	generating safe pay identifier (SPID) once only after authenticating the cheque; and
	completing a transaction.

2. 	The method of claim 1, further comprising:
	providing, by the cheque provider, cash to the cheque receiver immediately after debiting the cheque issuer’s account.
 
3.  	The method of claim 1, further comprising:
providing, by the cheque provider, credit to an account of the cheque receiver. 
 
4.  	The method of claim 1, further comprising:
utilizing, by the cheque receiver, an API based electronic transaction. 

5. 	The method of claim 1, further comprising:
withdrawing, by the cheque receiver, cash from an ATM; or 
transferring, by the cheque receiver, an amount to an account from an ATM.  

6. 	The method of claim 1, further comprising:
transacting, by the cheque receiver, through the cheque clearing service with an ATM; and 
receiving, by the cheque receiver, a unique lock and a PIN Code. 
 
7. 	The method of claim 1, further comprising:
executing, by the cheque issuer, part payment, deferred payment or postdated payment based on a cheque receiver request.  

8. 	The method of claim 1, further comprising: 
authenticating, by the cheque issuer, the cheque based on a cheque receiver request by providing relevant details including template based cheque details, valid cheque number, and funds availability. 

Claim Rejections - 35 USC § 101













35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  
















The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-8 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-8 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-8, however, recite an abstract idea of clearing a bank cheque. The creation of clearing a bank cheque, as recited in the independent claim 1 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claim 1, which set forth or describe the recited abstract idea, are: “registering with a cheque clearing service,” “authenticating the cheque,” and “generating safe pay identifier (SPID) once only after authenticating the cheque” steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 1 recites additional limitation: “a cheque receiver,” “a cheque issuer,” and “the cheque provider.” These additional elements are recited at a high level of generality. Further, “providing the cheque” and “receiving requested cheque details from the cheque receiver” limitations recite insignificant extra solution activity (for example, data gathering). Still further, “completing a transaction” limitation recites insignificant post solution activity. These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 1 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular 
Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	


















Step 2B of the Test: The additional elements of independent claim 1 (see above) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes additional elements in following terms in ¶ 51: “Innovative SafePay simply uses technology as an enabler.” This shows that while technology is involved in carrying out the process, the technology is used as a tool instead of improving the technology as a tool. Further, the elements of “providing,” “receiving,” and “completing” amount to no more than mere instructions to apply the exception using generic computer component. Thus, these elements are not sufficient to provide an inventive concept. The additional elements of were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test. 









Dependent Claims: Dependent claims 2-8 depend on independent claim 1. The elements in dependent claims 2-8, which set forth or describe the abstract idea, are: “providing, by the cheque provider, cash to the cheque receiver having the SPID immediately after debiting the cheque issuer’s account” (claim 2 – further limiting the abstract idea); “providing, by the cheque provider, credit to an account of the cheque receiver having the SPID” (claim 3 – further limiting the abstract idea); “utilizing, by the cheque receiver having the SPID, an API based electronic transaction” (claim 4 – further limiting the abstract idea); “withdrawing, by the cheque receiver using the SPID, cash from an ATM; or transferring, by the cheque receiver using the SPID, an amount to an account from an ATM” (claim 5 – further limiting the abstract idea); “transacting, by the cheque receiver, through the cheque clearing service with an ATM; and receiving, by the cheque receiver having the SPID, a unique lock and a PIN Code” (claim 6 – further limiting the abstract idea); “executing, by the cheque issuer, part payment, deferred payment or postdated payment based on a cheque receiver request” (claim 7 – further limiting the abstract idea); and “authenticating, by the cheque issuer, the cheque based on a cheque receiver request by providing relevant details including template based cheque details, valid cheque number, and funds availability” (claim 8 – further limiting the abstract idea).
Conclusion of Dependent Claims Analysis: Dependent claims 2-8 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-8 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102




















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bozeman (2004/0236688 A1).

As to claim 1, Bozeman shows registering, by a cheque receiver, a cheque issuer, and a cheque provider with a cheque clearing service (Bozeman: pages 8-9, ¶¶ 122-123; page 9, ¶ 126; page 10, ¶ 145); providing, by the cheque provider, the cheque (Bozeman: page 9, ¶ 129; and page 10, ¶¶ 145-146); receiving requested cheque details from the cheque receiver (Bozeman: page 10, ¶ 149); authenticating, by the cheque issuer, the cheque (Bozeman: page 11, ¶ 152); generating safe pay identifier (SPID) once only after authenticating the cheque (Bozeman: pages 5-6, ¶ 92); and completing a transaction (Bozeman: page 11, ¶ 152).

As to claim 2, Bozeman shows all the elements of claim 1. Bozeman also shows providing, by the cheque provider, cash to the cheque receiver immediately after debiting the cheque issuer’s account (Bozeman: page 13, ¶ 182).

As to claim 3, Bozeman shows all the elements of claim 1. Bozeman also shows providing, by the cheque provider, credit to an account of the cheque receiver (Bozeman: page 13, ¶ 182). 
 
As to claim 4, Bozeman shows all the elements of claim 1. Bozeman also shows utilizing, by the cheque receiver, an API based electronic transaction (Bozeman: page 10, ¶ 149). 

As to claim 5, Bozeman shows all the elements of claim 1. Bozeman also shows withdrawing, by the cheque receiver, cash from an ATM, or transferring, by the cheque receiver, an amount to an account from an ATM (Bozeman: page 13, ¶ 183; and page 14, ¶ 198).  

As to claim 6, Bozeman shows all the elements of claim 1. Bozeman also shows transacting, by the cheque receiver, through the cheque clearing service with an ATM, and receiving, by the cheque receiver, a unique lock and a PIN Code (Bozeman: pages 5-6, ¶ 92; page 13, ¶ 183; and page 14, ¶ 191 and ¶ 198). 
 
As to claim 7, Bozeman shows all the elements of claim 1. Bozeman also shows executing, by the cheque issuer, part payment, deferred payment or postdated payment based on a cheque receiver request (Bozeman: page 9, ¶ 128; and page 11, ¶¶ 158-159).  


. 

Conclusion






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Friedman (2004/0111371 A1) discloses:
“A check processing technique at a point-of-sale uses a check in which a payor signs the check and indicia is automatically printed on the check indicating that the physical check is no longer negotiable. A system may include a point-of-sale terminal or cash register which is connected to a check imager, a MICR (magnetic ink character recognition) reader, and a printer. In one embodiment a method for enabling check processing includes receiving and storing a transaction amount, checking account information from the check, and an electronic image of the check having the payor's signature and indicia automatically printed on the check indicating that the physical check is no longer negotiable. The transaction amount and the checking account information may be forwarded for settlement.”
























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619